Citation Nr: 1533634	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was previously before the Board in March 2014 and remanded for further development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2013, the Veteran presented testimony before a Veterans Law Judge via videoconference.   The Veteran was notified in June 2015 that the Veterans Law Judge that conducted the hearing is no longer employed at the Board.  He was afforded the opportunity for a new hearing, which he elected in July 2015.  The appeal must be remanded so the Veteran can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the next available opportunity with regard to the claim of service connection for diabetes mellitus type II.  Any indicated development should be undertaken in connection with this hearing request.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




